         Case 1:19-cr-00625-JMF Document 133 Filed 09/09/21 Page 1 of 1

                                             Application GRANTED. Sentencing is hereby
                                             ADJOURNED to December 7, 2021, at 11:00 a.m. The Clerk
                                             of Court is directed to terminate Doc. #132. SO ORDERED.



                                                    September 8, 2021
                                                                                        September 9, 2021
Hon. Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:     United States v. Marquis Yohanis (19-CR-625 (JMF))

Dear Judge Furman,

        Mr. Yohanis is currently scheduled to be sentenced by Your Honor on September 30,
2021, following his guilty plea to murder conspiracy and assault in aid of racketeering. I write
to respectfully request an adjournment of sentencing. The government consents to the request.

        As the Court knows, Mr. Yohanis’s team includes a mitigation specialist, who has been
busy gathering records and interviewing Mr. Yohanis and his family members in preparation
for sentencing. Unfortunately, obtaining the relevant materials and conducting interviews has
not been an entirely smooth process, given the current Covid pandemic. Access to Mr. Yohanis
has also not always been easy. Accordingly, additional time is needed to complete our
sentencing memorandum on behalf of Mr. Yohanis in this very serious case.

        Accordingly, I respectfully request an adjournment of sentencing, which is the first such
request. Complicating matters is that I am starting a 4 week-long trial on October 18 in the
Southern District of Ohio, and will therefore be unable to appear for sentencing until after
Thanksgiving. I consequently ask the Court’s indulgence to schedule Mr. Yohanis’s sentencing
for the first week of December, or whenever is convenient for the Court thereafter. As noted,
the government consents to this request.


                                                    Respectfully,

                                                           /s/

                                                    Florian Miedel
                                                    Attorney for Marquis Yohanis

cc:    All Counsel
